UNITED STATES COURT OF APPEALS
Filed 8/12/96
                                      TENTH CIRCUIT



 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 vs.                                                         No. 96-3006
                                                       (D.C. No. 92-CR-40004)
 BRANDON C. ALLEN,                                            (D. Kan.)

           Defendant - Appellant.


                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, KELLY and LUCERO, Circuit Judges.**




       Defendant Brandon C. Allen pled guilty to possession with intent to distribute

approximately 180 grams of crack cocaine and was sentenced to 120 months. Defendant

moved to vacate his sentence under 28 U.S.C. § 2255, which the district court denied.




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge panel has
determined unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is
therefore ordered submitted without oral argument.
We have jurisdicition under 28 U.S.C. § 1291 and affirm for substantially the same

reasons given by the district court, 1 R. doc. 75.




       AFFIRMED. The mandate shall issue forthwith.

                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                             -2-